Citation Nr: 1132682	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  09-31 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1943 to January 1946, to include service in the Asiatic Pacific Campaign during the Second World War.  

The Veteran died on February [redacted], 2007, and the appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) from August and October 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The issue of entitlement to reimbursement for medical expenses has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the Veteran suffered from PTSD that caused stress which, in turn, led to the Veteran's cardiovascular disability resulting in death.  She has submitted medical treatise articles in support of this claim.  The medical treatise articles indicate that PTSD could be a potential risk factor for developing cardiovascular disorders.  The appellant further contends that the Veteran's service-connected bilateral hearing loss contributed to his cardiovascular disability.  

The representative alleges that the Veteran was treated during service for a heart condition and hypertension.  

The cause of death listed on the Veteran's death certificate is cardiomyopathy; no contributing causes are listed.

A February 2007 autopsy report also lists cardiomyopathy as the cause of death.  However, the report indicates that hypertension and dementia may have been contributing factors in the Veteran's death.

At the time of the Veteran's death in February 2007, service connection was in effect for bilateral hearing loss, rated as 100 percent disabling, and tinnitus, rated as 10 percent disabling.  

In December 2002, the Veteran filed a claim for service connection for PTSD.  The Veteran submitted to a March 2003 QTC psychiatric examination.  The examiner diagnosed PTSD, but wrote "uncertain to make exact diagnosis because of difficulty in communicating with the examiner."  She noted that the Veteran was hard of hearing and answered questions "with great difficulty."  The diagnosis also included early dementia, age related.  In a July 2003 stressor statement, the Veteran described having combat experience in Saipan and other fields of war.  He was not awarded medals indicative of combat, and there is no evidence other than his statements that he or his unit engaged in combat.  Personnel records submitted by the Veteran establish that he served in Oahu, Saipan and Okinawa as a member of an engineering battalion.  The RO denied service connection for PTSD in an August 2003 rating decision, finding that the VA examiner "declined to provide a diagnosis of PTSD."

Accordingly, a medical opinion is necessary to determine whether PTSD, for which the Veteran was not service-connected at the time of his death, was incurred in service and then whether any of his service-connected conditions, including any newly deemed service-connected condition, had a causal connection with the Veteran's death.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In addition, VA must attempt additional development for service treatment records (STRs).  A December 2001 Request for Information under PIES (Personal Information Exchange System) code M01 was issued.  A response received later that month certified that the Veteran's STRs were fire related, and instructed that future requests be addressed to PIES code M05.  A March 2002 Request for Information under PIES code M05 was then issued.  The response requested that the RO narrow the search frame to three months or less.  Instead, the RO issued a March 2002 request to code 020.  A June 2002 response indicated "need complete assigned organization and please narrow search time frame to 90 days or less."  In September 2002, the RO again submitted a PIES request to code M01, which yielded an identical result to that received in December 2001.  It is unclear why the RO has failed to follow up on responses received to the March 2002 requests.  There is a heightened obligation to assist the appellant in the development of her case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Thus, additional efforts should be undertaken to attempt to obtain the Veteran's STRs.  

Personnel records have not been obtained by the RO, and on remand the RO should attempt to obtain these records.

In addition, there are outstanding VA treatment records.  In May 2007, the Veteran provided a release for VA to obtain hospital records from VAMC Kerrville, Texas.  It does not appear that the RO attempted to obtain these records.  In addition, VA treatment records indicate that the Veteran was treated for hypertension in June 2002 at the VAMC San Antonio, Texas.  These records must be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Finally, there are outstanding private treatment records.  A March 2002 Form 21-4142 shows that the Veteran had received care from Dr. P.D. from 1946.  The claim file contains treatment records from Dr. P.D. for the time period of November 1997 to December 2001.  An attempt must be made to obtain records between 1946 and 1997.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Request all service personnel records for the Veteran's entire period of active service from August 1943 to January 1946.

2. Contact the appropriate records depository and request morning and sick reports for the service department for the Veteran's assigned unit and/or its parent unit.  If personnel records are not available, information concerning the Veteran's unit can be found in his July 2003 stressor statement.  Document negative responses, and inform the appellant so that she may attempt to obtain missing documents on her own.

3. Once a signed release is received from the appellant, obtain outstanding private treatment records from Dr. Pedro DeLeon from January 1946 to October 1997.  A copy of any negative response(s) should be included in the claim file.

4. Obtain outstanding VA treatment records from the VAMC Kerrville, Texas, from December 2005 to January 2006, and from the VAMC San Antonio, Texas, from June 2002 to March 2004.

5. After conducting #1 through #4, obtain medical opinions from an appropriate medical professional on the following:

(a) Did the Veteran have hypertension?

(b) If yes, is it at least as likely as not (i.e., 50 percent chance or greater) that the Veteran's hypertension was incurred in service? 

(c) If it is the opinion of the medical professional that hypertension was incurred in service, determine whether it is at least as likely as not (i.e., 50 percent chance or greater) that the Veteran's hypertension caused cardiomyopathy, which contributed to the Veteran's death in 2007.  

The claim file, including a copy of this Remand, must be reviewed in conjunction with this opinion.  A rationale for all opinions must be provided.

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6. After conducting #1 through #4, obtain medical opinions from a VA psychiatrist on the following:

(a) Did the Veteran have PTSD?  The examiner must specifically address the March 2004 QTC examination report.

(b) If yes, is it at least as likely as not (i.e., 50 percent chance or greater) that the Veteran's PTSD was incurred in service?  

(c) If it is the opinion of the medical professional that PTSD was incurred in service, determine whether it is at least as likely as not (i.e., 50 percent chance or greater) that the Veteran's PTSD caused cardiomyopathy, which contributed to the Veteran's death in 2007.  The examiner must specifically address the numerous articles that the appellant has submitted.

The claim file, including a copy of this Remand, must be reviewed in conjunction with this opinion.  A rationale for all opinions must be provided.

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7. After conducting #1 through #4, obtain medical opinions from an appropriate medical professional on whether it is at least as likely as not (i.e., 50 percent chance or greater) that the Veteran's service-connected bilateral hearing loss and/or tinnitus caused cardiomyopathy, which contributed to the Veteran's death in 2007. 
 
The claim file, including a copy of this Remand, must be reviewed in conjunction with this opinion.  A rationale for all opinions must be provided.

If the examiner feels that the requested opinion(s) cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

8. Thereafter, any additional development deemed necessary should be conducted.  If the benefit sought on appeal remains denied, issue the appellant and her representative a supplemental statement of the case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


